Exhibit 10.2

BRUSH ENGINEERED MATERIALS INC.

Agreement Relating to
Performance Restricted Shares and Performance Shares

WHEREAS,      (the “Grantee”) is an employee of Brush Engineered Materials Inc.,
an Ohio corporation (the “Corporation”), or a Subsidiary; and

WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by resolution of the Organization and Compensation Committee
(the “Committee”) of the Board of Directors of the Corporation that was duly
adopted on March 7, 2006 (the “Date of Grant”);

NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive Plan (the
“Plan”), the Corporation hereby grants to the Grantee      Performance
Restricted Shares and one-half that number of Performance Shares, effective as
of the Date of Grant, but subject to Shareholder Approval (as defined in
Section 11 of Article IV of this Agreement) and subject to the terms and
conditions of the Plan and the following additional terms, conditions,
limitations and restrictions:

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan, and the following
additional terms, when used herein with initial capital letters, shall have the
following meanings:

1. “Change in Control” has the meaning set forth in Section 4(b) of Article II
of this Agreement.

2. “Cumulative Operating Profit” means the sum of earnings (net of any losses)
before tax and interest during the Performance Period for the business unit
specified to the Grantee in the notice accompanying this Agreement.

3. “Management Objective” means the threshold, target and maximum Cumulative
Operating Profit goals established by the Committee for the Performance Period
as set forth on Exhibit D to the resolution of the Committee adopted on
February 7, 2006. No adjustment of the Management Objective shall be permitted
in respect of any Performance Restricted Shares or Performance Shares granted to
any Participant who is, or is determined by the Committee to be likely to
become, a “covered employee” within the meaning of Section 162(m) of the Code
(or any successor provision) if such adjustment would result in the loss of an
otherwise available deduction.

4. “Performance Period” means the three-year period commencing January 1, 2006
and ending on December 31, 2008.

ARTICLE II

CERTAIN TERMS OF PERFORMANCE RESTRICTED SHARES

1. Issuance of Performance Restricted Shares. The Performance Restricted Shares
covered by this Agreement shall be issued to the Grantee, effective as of the
Date of Grant, upon the approval of the Plan by the shareholders of the
Corporation in accordance with Section 11 of Article IV of this Agreement. The
Common Shares subject to this grant of Performance Restricted Shares, when
issued, shall be fully paid and nonassessable and shall be represented by a
certificate or certificates registered in the Grantee’s name, endorsed with an
appropriate legend referring to the restrictions hereinafter set forth.

2. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Performance Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee except
to the Corporation until the Performance Restricted Shares have become
nonforfeitable as provided in Section 3 hereof, provided, however, that the
Grantee’s rights with respect to such Common Shares may be transferred by will
or pursuant to the laws of descent and distribution. Any purported transfer or
encumbrance in violation of the provisions of this Section 2 of this Article II
shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such Common Shares. The Corporation in its
sole discretion, when and as permitted by the Plan, may waive the restrictions
on transferability with respect to all or a portion of the Common Shares subject
to this grant of Performance Restricted Shares.

3. Vesting of Performance Restricted Shares.

(a) In no event shall any Performance Restricted Shares become nonforfeitable if
actual achievement falls below the threshold level of the Management Objective.
If the Management Objective shall have been attained at the threshold level and
if the Grantee shall have remained in the continuous employ of the Corporation
or a Subsidiary throughout the Performance Period, 25% of the number of
Performance Restricted Shares specified on the first page of this Agreement
shall be earned.

(b) If the Management Objective shall have been attained at the target level and
if the Grantee shall have remained in the continuous employ of the Corporation
or a Subsidiary throughout the Performance Period, 100% of the number of
Performance Restricted Shares specified on the first page of this Agreement
shall be earned. If the Management Objective shall have been attained over the
threshold level, but less than the target level, and the Grantee has remained so
continuously employed, a proportionate number of the Performance Restricted
Shares specified on the first page of this Agreement shall be earned, as
determined by mathematical interpolation.

(c) Any fraction of a Performance Restricted Share resulting from the foregoing
calculations shall be rounded to the nearest 1/100th of a share.

4. Effect of Death, Disability, Change in Control.

(a) Notwithstanding the provisions of Section 3 of this Article II, all of the
Performance Restricted Shares covered by this Agreement shall immediately become
nonforfeitable (i) if the Grantee dies or becomes permanently disabled while in
the employ of the Corporation or a Subsidiary during the Performance Period and
[after the receipt of Shareholder Approval], or (ii) if a Change in Control
occurs during the Performance Period [and after the receipt of Shareholder
Approval].

(b) For purposes of this Agreement, “Change in Control” means

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own (X) 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) without the approval of the Incumbent Board as
defined in (ii) below or (Y) 35% or more of the Outstanding Voting Securities of
the Company with the approval of the Incumbent Board; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection (ii),
below), (B) any acquisition by the Company or a subsidiary of the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
20% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly (X) 20% or more, if such
Business Combination is approved by the Incumbent Board or (Y) 35% or more, if
such Business Combination is not approved by the Incumbent Board, of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination described
in clauses (A), (B) and (C) of subsection (iii), above.

5. Effect of Retirement. Notwithstanding the provisions of Section 3 of this
Article II, if the Grantee retires after the receipt of Shareholder Approval and
after June 30, 2007 under a retirement plan of the Corporation or a Subsidiary
at or after the normal retirement age provided for in such retirement plan or
retires at an earlier age with the consent of the Committee, a portion of the
Performance Restricted Shares covered by this Agreement shall become
nonforfeitable after the end of the Performance Period if the Committee then
determines that the Management Objective have been attained at the threshold
level of achievement. The number of Performance Restricted Shares that shall
become nonforfeitable shall be determined by multiplying the number of
Performance Restricted Shares that would have become nonforfeitable if the
Grantee had remained in the continuous employment of the Corporation throughout
the Performance Period, multiplied by the fraction of the Performance Period
that is equal to the number of months the Grantee remained in the continuous
employ of the Corporation and its Subsidiaries between the Date of Grant and the
effective date of such retirement, divided by 36. If the grantee retires on or
before June 30, 2007, the Performance Shares granted under this Agreement shall
be forfeited.

6. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity (as defined in Section 7 below) and the Board shall
so find:

(a) Return to the Corporation any all Performance Restricted Shares that the
Grantee has not disposed of that became nonforfeitable pursuant to this
Agreement.

(b) With respect to any Performance Restricted Shares that the Grantee has
disposed of that became nonforefeitable pursuant to this Agreement within a
period of one year prior to the date of the commencement of such Detrimental
Activity, the Grantee shall pay to the Corporation in the cash value of such
Performance Restricted Shares on the date such Performance Restricted Shares
became nonforfeitable. To the extent that such amounts are not paid to the
Corporation, the Corporation may, to the extent permitted by law, set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason.

7. Definition of Detrimental Activity. For purposes of this Agreement, the term
“Detrimental Activity” shall include:

(a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Grantee in effect on the date
hereof providing for the payment of severance compensation; or

(ii) If no such severance agreement is in effect as of the date hereof or if a
severance agreement does not contain a Section corresponding to “Competitive
Activity; Confidentiality; Nonsolicitation”:



  A.   Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation:



  (1)   entering into or engaging in any business which competes with the
business of the Corporation;



  (2)   soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;



  (3)   diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or



  (4)   promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.



  B.   Following Termination. For a period of one year following the Grantee’s
termination date:



  (1)   entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);



  (2)   soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;



  (3)   diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or



  (4)   promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 7(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.



  C.   "The Corporation.” For the purposes of this Section 7(a)(ii) of this
Article II, the “Corporation” shall include any and all direct and indirect
subsidiaries, parents, and affiliated, or related companies of the Corporation
for which the Grantee worked or had responsibility at the time of termination of
the Grantee’s employment and at any time during the two year period prior to
such termination.



  D.   "The Corporation’s Business.” For the purposes of this Section 7 of this
Article II inclusive, the Corporation’s business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
global telecommunications and computer, magnetic and optical data storage,
aerospace and defense, automotive electronics, industrial components and
appliance markets as further described in any and all manufacturing, marketing
and sales manuals and materials of the Corporation as the same may be altered,
amended, supplemented or otherwise changed from time to time, or of any other
products or services substantially similar to or readily substitutable for any
such described products and services.



  E.   "Restricted Territory.” For the purposes of Section 7(a)(ii)(B) of this
Article II, the Restricted Territory shall be defined as and limited to:



  (1)   the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Grantee worked, to which the
Grantee was assigned or had any responsibility (either direct or supervisory) at
the time of termination of the Grantee’s employment and at any time during the
two-year period prior to such termination; and



  (2)   all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination.



  F.   “Extension.” If it shall be judicially determined that the Grantee has
violated any of the Grantee’s obligations under Section 7(a)(ii)(B) of this
Agreement, then the period applicable to each obligation that the Grantee shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.

(b) Non-Solicitation. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.

(c) Further Covenants. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include:

(i) directly or indirectly, at any time during or after the Grantee’s employment
with the Corporation, disclosing, furnishing, disseminating, making available
or, except in the course of performing the Grantee’s duties of employment, using
any trade secrets or confidential business and technical information of the
Corporation or its customers or vendors, including without limitation as to when
or how the Grantee may have acquired such information. Such confidential
information shall include, without limitation, the Corporation’s unique selling,
manufacturing and servicing methods and business techniques, training, service
and business manuals, promotional materials, training courses and other training
and instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Grantee specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the Grantee’s mind or memory and
whether compiled by the Corporation, and/or the Grantee, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Corporation to maintain the secrecy of
such information, that such information is the sole property of the Corporation
and that any retention and use of such information by the Grantee during the
Grantee’s employment with the Corporation (except in the course of performing
the Grantee’s duties and obligations to the Corporation) or after the
termination of the Grantee’s employment shall constitute a misappropriation of
the Corporation’s trade secrets.

(ii) Upon termination of the Grantee’s employment with the Corporation, for any
reason, the Grantee’s failure to return to the Corporation, in good condition,
all property of the Corporation, including without limitation, the originals and
all copies of any materials which contain, reflect, summarize, describe, analyze
or refer or relate to any items of information listed in Section 7(c)(i) of this
Article II.

(d) Discoveries and Inventions. Except as otherwise provided in Section 7(a)(i)
of this Article II, Detrimental Activity shall also include the failure or
refusal of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Grantee while in the Corporation’s employ,
whether in the course of the Grantee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Grantee’s employment and made,
conceived or suggested by the Grantee, either solely or jointly with others,
within one year following termination of the Grantee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.

(e) Work Made For Hire. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., "(creation date) [Corporation Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

(f) Termination for Cause. Except as otherwise provided in Section 7(a)(i) of
this Agreement, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section 7, “Cause” shall mean
that, the Grantee shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;

(ii) committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;

and

any such act shall have been demonstrably and materially harmful to the
Corporation.

(g) Other Injurious Conduct. Detrimental Activity shall also include any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.

(h) Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 7 of this Agreement are reasonable in the context of the
nature of the Corporation’s business and the competitive injuries likely to be
sustained by the Corporation if the Grantee were to violate such obligations.
The Grantee further acknowledges that this Agreement is made in consideration
of, and is adequately supported by the agreement of the Corporation to perform
its obligations under this Agreement and by other consideration, which the
Grantee acknowledges constitutes good, valuable and sufficient consideration.

8. Forfeiture of Shares. The Performance Restricted Shares shall be forfeited to
the extent they fail to become nonforfeitable at the end of the Performance
Period and, except as otherwise provided in Sections 4 or 5 of this Article II,
if the Grantee ceases to be employed by the Corporation or a Subsidiary at any
time prior to such Shares becoming nonforfeitable.

In the event of a forfeiture, any certificate(s) representing the Performance
Restricted Shares covered by this Agreement shall be cancelled.

9. Dividend, Voting and Other Rights.

(a) Except as otherwise provided herein, from and after the receipt of
Shareholder Approval, the Grantee shall have all of the rights of a shareholder
with respect to the Performance Restricted Shares covered by this Agreement,
including the right to vote such Performance Restricted Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Corporation shall be subject to the
same restrictions as the Performance Restricted Shares covered by this
Agreement.

(b) Cash dividends on the Performance Restricted Shares covered by this
Agreement after the receipt of Shareholder Approval shall be sequestered by the
Corporation from and after the Date of Grant until such time as any of such
Performance Restricted Shares become nonforfeitable in accordance with Section 3
of this Article II, whereupon such dividends shall be paid to the Grantee in
cash to the extent such dividends are attributable to Performance Restricted
Shares that have become nonforfeitable. To the extent that Performance
Restricted Shares covered by this Agreement are forfeited pursuant to Section 8
of this Article II, all the dividends sequestered with respect to such
Performance Restricted Shares shall also be forfeited. No interest shall be
payable with respect to any such dividends.

10. Retention of Stock Certificate(s) by the Corporation. Any certificate(s)
representing the Performance Restricted Shares covered by this Agreement shall
be held in custody by the Corporation, together with a stock power endorsed in
blank by the Grantee with respect thereto, until those shares have become
nonforfeitable in accordance with Sections 3, 4 or 5 of this Article II.

ARTICLE III

CERTAIN TERMS OF PERFORMANCE SHARES

1. Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Common Shares after the
completion of the Performance Period and only if they are earned as provided in
Section 2 of this Article III.

2. Earn-Out of Performance Shares. All of the Performance Shares covered by this
Agreement shall be earned if the Grantee shall have remained in the continuous
employ of the Corporation or a Subsidiary throughout the Performance Period and
if the Management Objective shall have been at least attained at the maximum
level of achievement. If the Management Objective shall have been attained at a
level between the target and maximum levels of achievement and the Grantee has
remained so continuously employed, a portion of the Performance Shares covered
by this Agreement shall be earned out, as determined by mathematical
interpolation. In no event shall any Performance Shares be earned if actual
achievement falls at or below the target level of the Management Objective.

3. Payment of Performance Shares.

(a) Payment shall be made in the form of cash equal to the average of the high
and low sales prices of the Common Shares of the Corporation on the New York
Stock Exchange on the last day of the Performance Period multiplied by the
number of Performance Shares earned pursuant to Section 2 of Article III this
Agreement. Final awards shall be paid, less applicable taxes, as soon as
practicable after the receipt of audited financial statements relating to the
last fiscal year of the Performance Period and the determination by the
Committee of the level of attainment of the Management Objective, but in no
event later than two and one-half months after the end of the last fiscal year
in the Performance Period.

(b) Any payment of awards due pursuant to this Agreement to a deceased Grantee
shall be paid to the beneficiary designated by the Grantee on the Designation of
Death Beneficiary attached as Exhibit A hereto and filed with the Corporation.
If no such beneficiary has been designated or survives the Grantee, payment
shall be made to the Grantee’s legal representative. A beneficiary designation
may be changed or revoked by a Grantee at any time, provided the change or
revocation is filed with the Corporation.

(c) Prior to payment, the Corporation shall only have an unfunded and unsecured
obligation to make payment of earned awards to the Grantee.

4. Performance Shares Nontransferable. The Performance Shares covered by this
Agreement that have not yet been earned out are not transferable other than by
will or pursuant to the laws of descent and distribution.

ARTICLE IV

GENERAL PROVISIONS

1. Compliance with Law. The Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to issue any Common Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.

2. Dilution and Other Adjustments. The Committee shall make such adjustments in
the Management Objective and/or Performance Shares covered by this Agreement as
such Committee in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Grantee that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Corporation, or (b) any merger, consolidation, spin-off, reorganization,
partial or complete liquidation or other distribution of assets, or issuance of
warrants or other rights to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. In the
event of any such transaction or event, the Committee may provide in
substitution for this award of Performance Shares such alternative consideration
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of this award of Performance
Shares so replaced

3. Withholding Taxes. If the Corporation or any Subsidiary shall be required to
withhold any federal, state, local or foreign tax in connection with any
issuance or vesting of Common Shares or other securities pursuant to this
Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Corporation or such Subsidiary for the payment thereof. The
Grantee may elect to satisfy all or any part of any such withholding obligation
by surrendering to the Corporation or such Subsidiary a portion of the Common
Shares that are issued or transferred or that become nontransferable by the
Grantee hereunder, and the Common Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the Market Value per Share
of such Common Shares on the date of such surrender. In no event shall the
Market Value per Share of the Common Shares to be withheld and/or delivered
pursuant to this Section to satisfy applicable withholding taxes in connection
with the benefit exceed the minimum amount of taxes required to be withheld.

4. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.

5. Right to Terminate Employment. No provision of this Agreement shall limit in
any way whatsoever any right that the Corporation or a Subsidiary may otherwise
have to terminate the employment of the Grantee at any time.

6. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
under this Agreement without the Grantee’s consent.

7. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

8. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

9. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Corporation without the consent of the Grantee).

10. Requirement of Shareholder Approval. “Shareholder Approval” means the
approval of the Plan by the affirmative vote of the holders of a majority of the
Common Shares present, or represented, and entitled to vote on the matter at a
meeting. All of the Performance Restricted Shares and Performance Shares covered
hereby shall be forfeited and this Agreement shall be null and void and of no
effect if Shareholder Approval has not been obtained prior to December 31, 2006.

The undersigned Grantee hereby accepts the award granted pursuant to this
Restricted Performance Share and Performance Share Agreement on the terms and
conditions set forth herein.

Dated:

Grantee

Executed in the name of and on behalf of the Corporation at Cleveland, Ohio as
of this       day of      , 2006.

BRUSH ENGINEERED MATERIALS INC.

By

Michael C. Hasychak

Vice President, Treasurer and Secretary

1

EXHIBIT A

2006 STOCK INCENTIVE PLAN

BRUSH ENGINEERED MATERIALS INC.

BENEFICIARY DESIGNATIONS

In accordance with the terms and conditions of the 2006 Stock Incentive Plan of
Brush Engineered Materials Inc. (the “Plan”), I hereby designate the person(s)
indicated below as my beneficiary(ies) to receive any amounts payable under said
Plan after my death.

Name

Address

Social Sec. Nos. of Beneficiary(ies)

Relationship(s)

Date(s) of Birth

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person as beneficiary(ies);

Name

Address

Social Sec. Nos. of Beneficiary(ies)

Relationship(s)

Date(s) of Birth

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan. In
the event that there is no beneficiary living at the time of my death, I
understand that the amounts payable under the Plan will be paid to my estate.

Date

(Signature)

(Print or type name)

2